Citation Nr: 1520152	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  07-23 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).   

2. Entitlement to a temporary evaluation due to hospital treatment in excess of 21 days due to a service-connected disability.  

3. Entitlement to a total disability rating due to individual unemployability (TDIU).  

4. Entitlement to a rating higher than 20 percent for residuals of a left foot injury.  

5. Entitlement to service connection for a neck disability.

6. Entitlement to service connection for a left eye disability.

7. Entitlement to erectile dysfunction (ED), to include as secondary to the service-connected PTSD.

8. Entitlement to service connection for gastroesophageal reflux disease (GERD), hiatal hernia, and irritable bowel, to include as secondary to the service-connected PTSD.

9. Entitlement to service connection for bilateral hearing loss.

10. Entitlement to service connection for tinnitus.  

11. Entitlement to an initial compensable rating for ingrown toenails.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2004, May 2009, June 2012, and October 2012 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was scheduled for a hearing before a Veterans Law Judge at the Board's Central Office in Washington, D.C. in July 2010.  He was issued notice of the hearing but failed to appear.  In accordance with 38 C.F.R. § 20.702(d), the Veteran's request for a hearing is deemed withdrawn. 

In August 2012 the Veteran filed a claim of service connection for alcohol and substance abuse secondary to the service-connected PTSD.  In August 2010 and August 2011 the Board referred the issue of service connection for a back disability, other than a neck condition. The RO has yet to take definitive action on that issue.  Thus service connection for alcohol and substance abuse secondary to a service-connected disability and service connection for a back disability have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

In August 2010, the Board denied the claim for an initial increased rating for PTSD. The Veteran appealed the denial of his increased rating claim to the Court of Appeals for Veterans Claims (Court).  In April 2011, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which requested that the portion of the August 2010 decision that denied an initial rating in excess of 30 percent for PTSD be vacated and remanded.  

In August 2010 and August 2011, the Board remanded the claims of service connection for a left eye disability, neck disability, and TDIU for further development.

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  VBMS includes a November 2014 Disability Benefits Questionnaire (DBQ) psychiatric examination that the Veteran submitted along with an April 2015 waiver for initial RO review.  Virtual VA includes the rating decision dated in October 2012, VA medical records dated from 2010 to 2012, and a VA examination of the left foot that was printed in May 2014.  The actual date of this examination is unclear, however the findings are cumulative or duplicative of findings shown on other VA examinations of record at the time of the August 2013 Statement of the Case, and thus a waiver of initial RO consideration is not needed. See 38 C.F.R. § 20.1304.  

In a rating decision in June 2007, the RO granted service connection for ingrown toenails and assigned a zero percent rating.  In July 2009 the Veteran filed a notice of disagreement with the assigned initial rating.  A Statement of the Case must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

The issues of service connection for ED to include as secondary to PTSD; service connection for gastroesophageal reflux disease (GERD), hiatal hernia, and irritable bowel, to include as secondary to PTSD; service connection for a neck disability; an initial rating higher than 30 percent for PTSD; a temporary evaluation due to hospital treatment in excess of 21 days; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's left eye disability is a congenital or developmental defect.
 
2. The Veteran's congenital left eye disability was not subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability.

3. The Veteran is not shown to have a bilateral hearing loss disability for VA compensation purposes.

4. The Veteran's tinnitus became manifest years after service and is not otherwise related to service.

5. The Veteran's residuals of a left foot injury were manifested by no more than severe symptoms.







CONCLUSIONS OF LAW

1. A congenital left eye disability was not incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2014); VAOPGCPREC 82-90 (July 18, 1990).

2. Service connection for hearing loss must be denied by operation of law. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

3. Tinnitus was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

4. Entitlement to a rating of 30 percent, but no higher, for residuals of a left foot injury are granted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In May 2004, October 2008, September 2011, and September 2012 a notice letter was sent to the Veteran regarding the information necessary to substantiate his claims for service connection and an increased rating.  To the extent that the notice pertaining to degree of disability and effective date came after the initial adjudication of the claim of service connection for a left eye disability, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying notice, the claim of service connection was readjudicated as evidenced by the most recent Supplemental Statement of the Case, dated in August 2013.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's lay statements, service treatment records, post-service medical records, records from the Social Security Administration, and VA examinations dated in September 2004, May 2005, March 2007, March 2009, May 2011, and March 2012 are in the file.  While the Veteran's attorney in a June 2009 notice of disagreement argued that the March 2009 audiological examination was inadequate, the Board finds that the examination was fully adequate as the examiner reviewed the claims folder, provided audiometric findings, medical histories, clinical evaluations and opinions along with a supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Further, in a December 2012 notice of disagreement the Veteran's attorney argued that the examiner during the Veteran's March 2012 VA examination of his left foot did not consider factors under DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, any omission of DeLuca factors is harmless error in light of the favorable determination below to grant the Veteran a 30 percent rating for his left foot, which is highest rating available under the applicable rating criteria.

Service Connection 

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic disabilities (organic disease of the nervous system), including sensorineural hearing loss and tinnitus if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Fountain v. McDonald, Vet. App. 13-0540 (February 9, 2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. 
§ 3.309(a) include tinnitus as an organic disease of the nervous system).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The analyses below will focus on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

Left Eye

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has further explained that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the familial conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  VAOPGCPREC 82-90 (July 18, 1990).  VA's General Counsel has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).  VA General Counsel has further noted that if, during service, superimposed disease or injury occurs, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)); VAOPGCPREC 67-90 (July 18, 1990).


In a statement in June 2004 the Veteran contended that his left eye disability was incurred in service when he drove through trees and a tree limb struck him in left eye.  He initially had pain and afterwards noticed that his eye looked different.  In his September 2009 Form 9 appeal the Veteran stated that during service he did not have vision problems and since service has had two eye surgeries.  

Service treatment records show that on enlistment examination in January 1983 the Veteran had 20/20 vision in his left eye and his eyes were evaluated as normal.  In March 1983 the records show that the Veteran had 20/20 vision in his left eye and was diagnosed with esotropia which existed prior to enlistment with suppression.  He reported that he never wore glasses or had surgery.  In March 1988 the Veteran had 20/50 distant and near vision in his left eye.  Abnormal color vision was noted, although the examiner did not specifically indicate whether this affected the right eye or the left eye.  In December 1991 the Veteran was treated for stye and hordeolum in the right eye and the examiner noted that he had 20/30 vision in the left eye and incurred no eye trauma.  On the report of medical history in March 1992 the Veteran indicated that he had eye trouble.  On separation examination in March 1992 he had 20/25 vision in the left eye and his eyes were evaluated as normal.  

A January 2003 VA eye consult shows the Veteran had long-standing left exotropia.  On VA eye examination in September 2004, the Veteran complained of an eye injury during service when he was hit by a tree limb while looking out of the top M-1 tank.  He reported his eye was very blood shot but he did not immediately seek treatment.  He maintained that his left eye began to drift outward and then he had some mild vision loss.  He denied a history of diplopia.  His uncorrected distant and near vision was 20/20 in the left eye.  The impression was alternating exotropia preferring the right eye for fixating strongly along with clinical amblyopia.  The examiner opined that since the Veteran did not have double vision at the time of his accident, one cannot say this his exotropia is due to this accident without mere speculation.  Alternating exotropia was most likely something the Veteran had as a child and developed this suppression of the second image at birth.  It is likely that after the accident the angle of deviation between the eyes got greater but the Veteran suffered no vision loss from this accident.  

VA records in May 2005 show that the Veteran had 20/20 vision in his left eye.  The examiner noted that the Veteran incurred an injury to his left eye in the 1980s and had a muscle surgery in 2003.  VA medical records show that in June 2005 the Veteran's informed consent was obtained to undergo surgery on muscles for the eyes in an attempt to establish alignment of the eyes.  His diagnosis was "(s)trabismus (eye turning out or eye turning in, or eye turning up or down) relative to the other eye."  

A VA optometry note shows that upon entrance into service the Veteran had an alternating exotropia, which is a congenital condition, accompanying suppression.  There were no reports of diplopia.  The examiner opined that the Veteran did not have a left eye disability.  The eye, per the entrance and exit examinations and subsequent notes was correctable to 20/20.  The Veteran did have an eye turn which was intermittent but fortunately he learned to alternate between the eyes and never developed amblyopia.  The examiner opined that the Veteran's eye disability was a congenital defect.  In addressing the question whether it is at least as likely as not that the superimposed injury during military service resulted in a disability apart from the congenital or developmental defect, the examiner replied that although the Veteran reported that his left eye began to turn after it got hit in service, he also reported that he never sought treatment for that injury.  Had this developed secondary to trauma it would require major trauma to the head or face and would have resulted in diplopia.  The examiner concluded that since the Veteran does not have diplopia and suppressed his left eye when he enlisted, his eye disability developed in the early years of his life and his left eye turn was not aggravated by service.  

On VA examination in September 2011, the examiner noted that the Veteran reported being hit with a tree limb in his left eye during service, and saw a medic and was given eye drops.  Several months later he noticed his left eye was turning outwards.  The Veteran has not reported having double vision (diplopia).  The examiner was of the opinion that based on the service treatment records, to specifically include the March 1983 entry discussed above, it is clear that upon entry into service the Veteran had an alternating exotropia, which is congenital.  There was not report of diplopia and the findings upon separation from service were unchanged.  After service the Veteran underwent strabismus surgery in 2003.  Another surgery was considered but it appears that it was not scheduled due to other health problems.  The Veteran reported that he underwent additional surgery for strabismus in 2006.  

Physical examination shows that uncorrected near and distant vision in the left eye was 20/40.  The Veteran did not have diplopia.  The examiner determined that the Veteran had a constant alternating exotropia, which is a condition that he was born with along with excellent vision and no complications from the reported trauma.  The examiner opined that the exotropia is a congenital defect as it is associated with imperfections or structural abnormalities.  He concluded that the Veteran's congenital defect was not caused by or the result of a condition that was subject to a superimposed disease or injury during service that resulted in disability apart from the congenital defect based on the rationale that the Veteran was born with this condition, demonstrated it upon entrance and exit from service and the condition exists till the present day.  The Veteran has had excellent vision in each eye and there have been no complications present from the reported inservice trauma.  The presence of suppression of the deviating eye confirms a congenital origin.  The Veteran has not experienced any diplopia.  Additionally if exotropia was caused by the Veteran's claimed inservice trauma, there would be profound functional abnormalities including constant irretractible diplopia, which is not shown in the evidence of record nor on the eye examination.  

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the analytical findings and the details of the opinions, the Board places more weight on the unfavorable opinion from the September 2011 VA examiner who opined that the Veteran's left eye disability was a congenital defect that was not subject to a superimposed disease or injury during service, than the opinion from the September 2004 VA examiner who opined that it is likely that after the reported accident the angle of deviation between the eyes got greater.  The September 2004 VA opinion included no reasoning or rationale was provided for the conclusions reached.  A mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Conversely, the September 2011 VA opinion was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the nature of the Veteran's left eye disability, history and relevant longitudinal complaints in proffering his opinion.  His opinion also is consistent with the other medical evidence of record. 

The September 2004 VA examiner's opinion that the Veteran also had amblyopia in his left eye is outweighed by the other competent evidence of record, which shows that the Veteran did not have amblyopia.  On VA examination in September 2011 the examiner after reviewing the claims folder and examining the Veteran opined that his past and present eye condition is diagnosed as exotropia.  The October 2010 VA optometry note specifically shows that the Veteran never developed amblyopia.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard the Veteran's statements that his left eye has changed are competent.  Service treatment records do not document trauma to the left eye, however assuming that the Veteran's report of inservice trauma is credible, his statements are outweighed by the September 2011 VA examiner's opinion.  This opinion is highly probative as it reflected the VA examiners' specialized knowledge, training, and experience as to the diagnosis and etiology of the Veteran's left eye disability, as well as consideration of all relevant lay and medical evidence of record.  The onset and etiology of the disorder is a complex medical matter beyond the ken of a layperson and is therefore not susceptible of lay opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  In this regard, a medical professional has greater skill. 

The weight of the evidence shows that the Veteran's alternating exotropia of the left eye is a congenital defect that pre-existed the Veteran's entrance into service and was not subject to a superimposed disease or injury during service.  

Lastly, a May 2011 VA eye consult shows that the Veteran had refractive error with emerging presbyopia.  VA treatment records in September 2011 also indicate that he had astigmatism.  However, for purposes of entitlement to benefits, the law provides that refractive error of the eyes is a developmental defect and not a disease or injury within the meaning of applicable legislation.  Both the September 2011 VA examiner and the October 2010 VA examiner determined that the Veteran did not have complications from his reported inservice trauma.  In the absence of superimposed disease or injury, service connection is not granted for refractive error of the eyes, including myopia, presbyopia and astigmatism, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of service connection for a left eye disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 3.102. 

Hearing Loss 

There are specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran contends that he has hearing loss due to exposure to loud noises in service from tanks, artillery, small arms fire and heavy equipment.  See August 2007 claim.  His DD 214 shows he was an armor crewman during service.  Exposure to noise in service is hereby conceded.  

However, the service treatment records are unremarkable for a diagnosis of hearing loss as defined by 38 C.F.R. § 3.385.  The January 1983 enlistment exams shows that puretone thresholds in decibels for 500, 1000, 2000, 3000, and 4000 Hertz were identified as being 10, 10, 10, 10, and 10 in the right ear and 15, 10, 25, 15, and 15 in the left ear.  The March 1992 separation examination shows that puretone thresholds in decibels for 500, 1000, 2000, 3000, and 4000 Hertz were identified as being 10, 5, 5, 15, and 5 in the right ear and 5, 10, 15, 10, and 15 in the left ear.  Intervening inservice audiograms also are unremarkable for a diagnosis of hearing loss as defined by 38 C.F.R. § 3.385.  See audiograms dated in July 1987 and August 2008.  

On VA audiological examination in March 2009, puretone thresholds in decibels for 500, 1000, 2000, 3000, and 4000 Hertz were identified as being 15, 25, 20, 20, and 20 in the right ear and 15, 20, 25, 20, and 20 in the left ear.  The speech recognition score using the Maryland CNC Test was 100 percent in both ears.   

The Veteran is competent to report that which he has personally experienced, such as noise exposure and hearing problems.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Veteran's statements concerning his experiences in service and difficulties hearing appear to be credible and consistent with the circumstance of his service.  The Veteran, however, is not competent to state whether his hearing loss meets VA's requirements for a disability pursuant to 38 C.F.R. § 3.385.  See Jandreau v. Nicholson, 492 F. 3d 1372.  38 C.F.R. § 4.85 directs that specific testing methods are to be used for determining hearing loss, and that those tests need to be completed by a trained professional.   In other words, the question of disability in this instance requires specialized training, which the Veteran does not have.

In this case, the above-cited testing results do not establish current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at minimum of three frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition scores were not less than 94 percent.  See 38 C.F.R. § 3.385.  

Neither the Veteran nor his attorney has presented or identified existing audiometric testing results that meet the requirements of that regulation for bilateral hearing loss disability.  Hence, on this record, the Veteran is not shown to have a bilateral hearing loss disability for VA compensation purposes.  The test results are controlling and clearly more probative than his lay evidence.  

For this reason, the Board finds that the claim for service connection for hearing loss must be denied by law.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Tinnitus

The Veteran contends that he has tinnitus due to exposure to loud noises in service from tanks, artillery, small arms fire and heavy equipment.  See August 2007 claim.  

His service treatment record do not document complaints treatment or findings for tinnitus.  

On VA examination in March 2009, the Veteran reported that during service he had acoustic trauma due to loud noises from artillery, bombs, tanks and gunfire.  After service, he had occupational noise exposure as he worked with the railroad from 1992 to 1995, in a steel plant from 1996 to 2004, and in construction for one summer.  The examiner opined that the Veteran's tinnitus was not caused by or a result of noise exposure during service based on the rationale that the Veteran reported that he first noticed brief episodes of intermittent tinnitus in 1995, which is approximately three years after separation from service.  The examiner concluded that the Veteran's tinnitus is more than likely due to the Veteran's occupational noise exposure, working with the railroad from 1992 to 1995.  

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed. Layno v. Brown, 6 Vet. App. 465 (1994).  In the case of tinnitus it is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, most recently, the Court has held that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system.  See Fountain v. McDonald, Vet. App. 13-0540 (February 9, 2015).  Thus tinnitus is now included among the chronic diseases under 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a) and consideration of continuity of symptomatology under 38 C.F.R. § 3.303(b) is applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in the instant case the Veteran does not contend nor does the evidence show that he has had tinnitus since service.  He reports instead that tinnitus began approximately three years after his separation from service.  

As for the Veteran's lay opinion that his current tinnitus is related to his acoustic trauma, his opinion is outweighed by the March 2009 VA opinion.  This opinion is highly probative as it reflected the VA examiners' specialized knowledge, training, and experience as to the etiology of the Veteran's tinnitus, as well as consideration of all relevant lay and medical evidence of record. To the extent the Veteran asserts that his current tinnitus was caused by the inservice acoustic trauma, the etiology of the disorder a complex medical matter beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007). Whether the Veteran has tinnitus that was caused by exposure to acoustic trauma requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  In this regard, a medical professional has greater skill. 

The Board has also considered the article submitted by the Veteran in June 2009 from the Journal of the Association for Research in Otolaryngology dated in 1998 that discusses a possible neural correlate of tinnitus with delayed onset after noise exposure.  The article shows that results suggest that the onset of abnormal activity in the dorsal cochlear nucleus (DCN) continues to change over at least 4 weeks after exposure.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1).  However, the article submitted by the Veteran do not contain any information or analysis specific to the Veteran's case.  As such, the article evidence submitted by the Veteran is of limited probative value. 

In sum, the most probative evidence establishes a remote post-service onset of tinnitus that is unrelated to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim of service connection for tinnitus, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.




Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  See DeLuca 8 Vet. App. at 206.  
Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

Left Foot 

The RO in a December 2004 rating decision noted that during service a barrel landed on the Veteran's left foot fracturing the proximal phalanx of the left big toe.  The RO granted service connection for a residuals of left foot injury and assigned a 20 percent rating under Diagnostic Code 5283 for malunion or nonunion of tarsal or metatarsal bones.  

In June 2007 the Veteran filed a claim for an increased rating for his left foot disability.  In a June 2012 deferred rating decision the RO indicated that the initial evaluation of the condition improperly evaluated the disability as tarsal or metatarsal malunion as the inservice injury was to the great toe and not the long bones of the foot.  The October 2012 rating decision, from which the current appeal arises, shows that the RO in rating the left foot disability changed the diagnostic code and rated the Veteran's left foot disability under Diagnostic Code 5284 from April 21, 2004.  See Murray v. Shinseki, 24 Vet. App. 420 (2011); see also Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011).

Under Diagnostic Code 5284, for foot injuries, a 10 percent rating is warranted in cases where there are "moderate" symptoms.  A 20 percent rating is afforded for "moderately severe" symptoms and a 30 percent rating when symptoms are "severe".  With actual loss of use of the foot, a 40 percent rating will be assigned.  See 38 C.F.R. § 4.71a , Diagnostic Code 5284.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

VA General Counsel has determined that Diagnostic Code 5284 is a general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion. Thus, General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion.  VAOPGCPREC 9-98.

Analysis

On VA examination in March 2007, the Veteran complained of pain in the great toes proximal joint while standing and walking.  Other symptoms he experienced in the left great toe while walking and or standing included swelling, heat, redness, stiffness, fatigability, and weakness.  Physical examination shows that there was objective evidence of painful motion and the left great toe was painful to touch with limited movement of the joint.  There was no objective evidence of swelling, tenderness, instability, weakness, abnormal weight bearing, hammertoes, hallux valgus or rigidus, skin or vascular foot abnormality, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, flatfoot, and muscle atrophy of the foot.  The examiner noted that there was mild deviation of the left great toe and mild deformity to distal portion of the left great toe.  The Veteran had range of motion within normal limits in the left great toe but complained of pain throughout the ranges.  There was no loss of motion upon repetitive use.  The accompanying x-ray of both feet showed no fractures, dislocations or bony abnormalities.  The articular surfaces appeared smooth, bone density was normal and plantar arches were preserved.  There were no calcaneal spurs.  The examiner commented that the residuals of a left great toe injury significantly affected the Veteran's occupation and severely affected his ability to do chores and shop and prevented him from exercising and engaging in sports and recreation.  

On the VA examination in March 2012, the examiner noted that the Veteran had a hammer toe affecting his great toe on the left foot.  He did not have hallux valgus or hallux rigidus affecting his left foot.  He had pes cavus (claw foot), which caused his left foot to be more pronounced.  Pes cavus did not cause pain, dorsiflexion and varus deformity.  There was no malunion or nonunion of the tarsal or metatarsal bones.  The Veteran had a bilateral weak foot, which affected his gait and caused him to walk with slight stepping motion of the right foot.  The Veteran had scarring but it was not painful and/or unstable and the total area of all related scars was no greater than 39 square centimeters (6 square inches).  The examiner opined that the left foot condition did not cause functional impairment to the extent that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The accompanying x-ray shows degenerative or traumatic arthritis in the foot (not affecting multiple joints of the same foot).  The examiner reported that a x-ray in 2011 shows stable deformity of the proximal phalanx of the great toe, persistent lateral deviation of the great toe's distal phalanx, and degenerative joint disease of the first metatarsophalangeal (MTP) joint.  A x-ray in 2012 shows no fractures or soft tissue abnormalities.  There was slight flexion deformity of the first IP joint.  

In the December 2012 notice of disagreement the Veteran stated that he had a scar on his big toe and could not walk without severe pain.  

On a VA examination printed in May 2014, the examiner noted that there was no Morton's neuroma and no metatarsalgia.  There were no hammer toes, hallux valgus, or hallux rigidus.  There was no claw foot and no malunion or nonunion or tarsal or metatarsal bones.  There was mild limitation of motion of left great toe.  The examiner opined that the left foot disability did not cause functional impairment to the extent that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner reported that other diagnostic test findings show stable deformity of the proximal phalanx of the great toe, persistent lateral deviation of the great toe distal phalanx of the level of the IP joint, and degenerative joint disease of the first MTP joint.

The Board finds that the evidence more nearly approximates the criteria for a 30 percent rating for severe symptomatology.  While the above findings show that the deformity, deviation, and limitation of motion of the left great toe were mild, the lay and medical evidence shows the Veteran consistently complained of painful motion of the left great toe throughout the appeal period.  The Veteran's statements reflect that pain limited his ability to stand and walk.  These statements are corroborated by objective findings that the Veteran's left great toe injury affected his gait and severely affected his physical ability to do chores, shop, exercise, and engage in sports and recreation.  

The Board has considered the guidance of DeLuca but finds that the analysis in DeLuca does not assist the Veteran, as he is essentially receiving the maximum disability evaluation for limitation of motion of the foot.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (remand improper for the Board to consider functional loss due to pain because appellant was in receipt of maximum evaluation for limitation of function of the wrist).  The Veteran's pain and functional loss are contemplated in the assignment of the 30 disability rating.

In summary, the evidence shows that he Veteran's left foot disability warrants a rating of 30 percent, but no higher, and there is no basis for a staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5284; Gilbert, 1 Vet. App. at 49.  A 40 percent rating is not warranted as the evidence does not show that the Veteran has actual loss of use of the foot.  

The Veteran's scar associated with his service-connected left foot disability appears to be asymptomatic.  There is no medical or lay evidence to indicate otherwise and there is no basis for a separate rating for the scarring.  See 38 C.F.R. § 4.118 (prior to and since January 20, 2012).

Other diagnostic codes under which a foot disability can be rated include Diagnostic Code 5276 for an acquired flatfoot, Diagnostic Code 5277 for a bilateral weak foot, Diagnostic Code 5278 for an acquired claw foot, Diagnostic Code 5279 for metatarsalgia (Morton's disease), Diagnostic Code 5280 for unilateral hallux valgus, Diagnostic Code 5281 for unilateral severe hallux rigidus, Diagnostic Code 5282 for hammer toe, and Diagnostic Code 5283 for malunion or nonunion of tarsal or metatarsal bones.  However, the highest rating available under these codes for a unilateral foot disability is 30 percent.  Thus the Veteran would not benefit more by being rated under another diagnostic code pertaining to feet. warranted.  

It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit ratings under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  A separate rating is not warranted under the Diagnostic Code 5276, 5279, 5280, 5281, and 5283 as the evidence shows that the Veteran does not have a flatfoot, Morton's disease, hallux valgus, hallux rigidus or malunion or nonunion of tarsal or metatarsal bones.  Although during the appeal period there are findings of a hammertoe affecting the left great toe, a compensable rating under Diagnostic Code 5282 only is warranted for hammertoe of all toes.  Similarly there is also a notation of pes cavus during the appeal period, however as the findings show that it only caused the left foot to be more pronounced and did not cause pain, dorsiflexion or varus deformity, a separate compensable rating under Diagnostic Code 5278 is not warranted.  While the Veteran's weak foot has caused an altered gait, the functional limitations brought by the weak foot are the same as the totality of symptoms rated under Diagnostic Code 5284 and a separate rating under Diagnostic Code 5277 would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  Lastly, a rating under Diagnostic Code 5003 for degenerative arthritis (established by x-ray) is not to be combined with ratings based on limitation of motion.  As in the instant case limitation of motion has been considered under Diagnostic Code 5284, a separate rating under Diagnostic Code 5003 is not warranted.  


The Board has also considered the Veteran's statements that describe his left foot symptomatology.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  To the extent that the Veteran may believe that he is entitled to a rating higher than 30 percent, the Board finds the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support a rating higher than 30 percent for the left foot for the current appeal period.  

Extraschedular Consideration

The Board does have the authority to decide whether the claim should be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected residuals of a left foot injury.  The Board finds that the Veteran's service-connected left foot disability is manifested by painful motion and weakness.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.   Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for a left eye disability is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

A 30 percent rating for residuals of a left foot injury is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In the April 2011 JMR, the parties agreed that the Board's August 2010 decision was inadequate as it did not address the impact of the Veteran's alcohol abuse on the degree of disability resulting from his service-connected PTSD.  The parties noted that the evidence shows that substance abuse was comorbid to PTSD.  The Veteran was subsequently afforded a PTSD VA examination in September 2011.  Private treatment records in May 2013 show that his medication for PTSD was increased.  The Veteran submitted a PTSD DBQ examination dated in November 2014, however the findings on this examination are inconsistent as the examiner checked the box indicating that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood yet checked boxes that show most of the symptoms for ratings lower than 70 percent under Diagnostic 9411 for PTSD.  

The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Thus the Veteran should be afforded a new VA examination to the address the current level of severity of his PTSD.  

Lastly, in May 2013 the Veteran submitted written authorization for VA to obtain his private psychiatric treatment records dated in March 2013 and May 2013 from Dr. K.Y. and Dr. C.S.  While the file includes some private psychiatric treatment records dated in 2013, it is unclear whether the above records have been obtained and attempt needs to be made to associate them with the claims folder.  

The Veteran contends that he has ED as well as GERD, hiatal hernia, and irritable bowel that are related to service or secondary to the service-connected PTSD.  See August 2007 claim.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not undergone VA examinations to address his ED and stomach condition.

VA treatment records in August 2008 indicate that ED most likely is a side effect of the medication "SSRI".  Service treatment records show that the Veteran was treated for stomach problems and VA treatment record in April 2009 show GERD.  Under the "low threshold" standard of McLendon, and to ensure that the Veteran is properly assisted in the development of his claims, such examinations are warranted to address the nature and etiology of his ED and stomach condition.  

As for the Veteran's claim for a neck disability, service treatment records in July 1987 show that prior to service the Veteran in 1982 hurt his neck in a motor vehicle accident.  In July 1987 he complained of neck pain due to over activity.  That same month the Veteran was treated for possibly strained muscles in the neck.  After service, the evidence shows that the Veteran has degenerative joint disease and degenerative disc disease of the cervical spine.  See, e.g., September 2004 VA examination and x-ray.  

On VA examination in September 2011, the examiner opined that the Veteran's neck disability was less likely than not incurred in our caused by service.  The examiner concluded that the degenerative disc disease of the cervical spine is most likely related to the motor vehicle accident prior to service and due to the nature of the initial accident the examiner did not feel that the degenerative disc disease was aggravated beyond normal progression during service.  This opinion is inadequate as the examiner focused on the primary cause of the Veteran's neck disability and did not address whether the Veteran's inservice neck injuries aggravated the neck disability that he initially incurred during the motor vehicle accident prior to service.  When VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Under these circumstances another VA examination is warranted to determine the nature and etiology of the Veteran's neck disability.

As for the Veteran's claim for temporary evaluation due to hospital treatment in excess of 21 days due to a service-connected disability pursuant to 38 C.F.R. § 4.29, the Veteran's attorney in September 2012 clarified that the Veteran is claiming 100 percent temporary benefits due to hospitalization for PTSD from May 24, 2012 to August 26, 2012 at the Tuscaloosa, Alabama VA Medical Center.  VA records show that the Veteran was hospitalized in May 2012 under the substance abuse rehabilitation program (SARP).  The Veteran in August 2012 filed a claim of service connection for alcohol and substance abuse secondary to the service-connected PTSD, which has been referred in the Introduction for appropriate action,.  Thus the Veteran's claim for a temporary evaluation pursuant to 38 C.F.R. § 4.29 is intertwined with his claim of secondary service connection for alcohol and substance abuse and must be readjudicated after the AOJ has addressed the claim of secondary service connection for alcohol and substance abuse.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

In the Board remands in August 2010 and August 2011, the issue of TDIU was raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The TDIU issue also is inextricably intertwined with the issue of a disability rating in excess of 30 percent for PTSD and effectuation of the 30 percent rating for residuals of a left foot injury.  See Harris.  Therefore the above claims must be fully decided prior to adjudication of the Veteran's claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

As explained in the Introduction, in a rating decision in June 2007, the RO granted service connection for ingrown toenails and assigned a zero percent rating.  In July 2009 the Veteran filed a notice of disagreement with the assigned initial rating.  To date, a Statement of the Case has not been sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. After addressing the Veteran's claim of service connection for alcohol and substance abuse secondary to the service-connected PTSD, readjudicate his claim for a temporary evaluation due to hospital treatment in excess of 21 days from May 24, 2012 to August 26, 2012 at the Tuscaloosa, Alabama VA Medical Center.  

2. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include his private psychiatric treatment records dated in March 2013 and May 2013 from Dr. K.Y. and Dr. C.S.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.

3. Afterwards, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD and comorbid substance abuse.  The claims folder must be made available to the examiner.  The examination report should reflect that the claims folder was reviewed.  The examiner should identify all current manifestations of the service-connected PTSD and substance abuse.  The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from both the service-connected PTSD and substance abuse.  In addition, the examiner should provide a GAF score with an explanation of the significance of the score assigned.  A full rationale must be provided for all stated medical opinions.  If the examiner is not able to provide an opinion, he or she should explain why.

4. Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his ED.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must opine whether it is at least as likely as not (50 percent probability or more) that ED was caused or aggravated by the service-connected PTSD.  The examiner also must address whether the medications that Veteran has been talking for PTSD have caused or aggravated his ED.  

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

5. Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his claimed GERD, hiatal hernia, and irritable bowel.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  

After reviewing the claims folder and examining the Veteran the examiner must:

a.) Identify/diagnose all current stomach disabilities.  



b.) For each identified stomach disability, to include GERD, hiatal hernia, and irritable bowel if shown, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  The examiner is asked to address service treatment records dated in November 1986, December 1986, August 1987, October 1987, December 1987, and April 1988 that show complaints of diarrhea, stomach cramps and viral gastroenteritis.  

c.) For each identified stomach disability, to include GERD, hiatal hernia, and irritable bowel if shown, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the stomach disorder was caused or aggravated by the service-connected PTSD.  The examiner also must address whether the medications that Veteran has been taking for PTSD have caused or aggravated his stomach disorders.  

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

6. Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his neck disability.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must answer the following questions: 

a.) Whether it is clear (undebatable) that the Veteran had a neck disability before entering his period of active service from March 1983 to March 1992.  In making this determination the examiner is asked to comment on the significance of service treatment records, which in July 1987 show that prior to service the Veteran in 1982 hurt his neck in a motor vehicle accident.

b.) If the Veteran did have a neck disability before entering his period of active service, is it clear (undebatable), is it clear (undebatable) that the disorder was not aggravated beyond its natural progression? The VA examiner should take into account service treatment records, to include entries which in July 1987 show that the Veteran complained of neck pain due to over activity and was treated for possibly strained muscles in the neck.

c.) If the Veteran's neck disability did not exist before entering his period of active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed neck disability to include degenerative joint disease and degenerative disc disease began during his period of active service or is related to any incident of service.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

7. Issue a Statement of the Case on the issue of an initial compensable rating for ingrown toenails.  Only if the Veteran perfects an appeal should the claim be certified to the Board.  

8. After completing the above actions and any other development deemed necessary, the issues of TDIU; a rating higher than 30 percent for PTSD; service connection for ED; service connection for GERD, hiatal hernia, and irritable bowel; and service connection for a neck disability should be readjudicated.  If any claim remains denied, a Supplemental Statement of the Case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


